Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 16, 2019

The Court of Appeals hereby passes the following order:

A20A0423. JOSEPH MAHAFFEY v. THE STATE.

      In 2008, Joseph Mahaffey was convicted of armed robbery and false
imprisonment. He filed a motion for new trial, which the trial court denied. Mahaffey
did not appeal at that time. In 2014, Mahaffey filed a pro se motion for out-of-time
appeal. The trial court denied the motion, and Mahaffey filed a notice of appeal. The
notice stated, “The Court of Appeals Georgia and the Supreme Court of Georgia
[have] the appellate jurisdiction in this matter[.]”
      The trial court clerk transmitted the appellate record both to this Court and to
the Supreme Court. The appeal was docketed here as Case No. A19A22441 and in the
Supreme Court as Case No. S19A1431. The Supreme Court transferred Case No.
S19A1431 to us upon finding that it lacked subject matter jurisdiction, and the case




      1
       We subsequently dismissed the appeal because Mahaffey failed to file a brief
and enumeration of errors. See Case No. A19A2444 (dismissed Aug. 5, 2019).
was re-docketed here as the instant appeal. Because this case is duplicative of Case
No. A19A2444, it is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       10/16/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.